356 S.W.3d 809 (2012)
Jay PERKINS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73771.
Missouri Court of Appeals, Western District.
January 3, 2012.
David H. Johnson, Kansas City, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. Jay Perkins appeals from the decision of the Labor and Industrial Relations (Commission (Commission) denying his application for unemployment benefits. The (Commission found that Mr. Perkins left his employment voluntarily without good cause attributable to the work or the employer.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).